Exhibit 10.64
2008 STOCK INCENTIVE PLAN
The principal terms of the 2008 Plan are summarized below. The following summary
is qualified in its entirety by the full text of the 2008 Plan, which is
attached as Annex A to the copy of this Proxy Statement that was filed
electronically with the SEC and is accessible on the Company’s website at
www.meade.com as well as on the SEC’s website at www.sec.gov. A copy of the 2008
Plan may also be obtained by contacting Paul E. Ross, the Company’s Senior Vice
President—Finance and CFO, at 6001 Oak Canyons, Irvine, CA 92618, telephone
number (949) 451-1450.
Summary Description of the 2008 Plan
Purpose. The purpose of the 2008 Plan is to promote the success of the Company
by providing an additional means to attract, motivate, retain and reward key
personnel, including officers, and experienced and knowledgeable independent
through the grant of options and other awards that provide added long term
incentives for high levels of performance and for significant efforts to improve
the financial performance of the Company.
Awards. The 2008 Plan authorizes stock options (incentive or nonqualified),
stock appreciation rights (“SARs”), restricted stock, performance share awards
and stock bonuses.
Administration. The 2008 Plan is administered by either the Board or a committee
of the Board (the “Administrator”). The Administrator determines the number of
shares that are to be subject to awards and the terms and conditions of such
awards, including the price (if any) to be paid for the shares or the award. The
Board has appointed a subcommittee of the Compensation Committee (the Equity
Compensation Subcommittee) as the 2008 Plan’s Administrator.
No Repricing. In no case (except due to an adjustment to reflect a stock split
or similar event or any repricing that may be approved by stockholders) will any
adjustment be made to a stock option or SAR under the 2008 Plan (by amendment,
cancellation and regrant, exchange or other means) that would constitute a
repricing of the per share exercise or base price of the award.
Eligibility. Persons eligible to receive awards under the 2008 Plan include
officers, directors, key employees and consultants of the Company or any of its
subsidiaries. Members of the Board who are not officers or employees of the
Company (each a “Non-Employee Director”) are eligible to receive certain
automatic option grants under the Plan, as described more fully below.
Approximately 25 officers and key employees of the Company, including all of the
Company’s Named Executive Officers, are considered eligible under the 2008 Plan
at the present time, subject to the power of the Administrator to determine
eligible persons to whom awards will be granted. Currently, there are 6
Non-Employee Directors.
Limits on Awards; Authorized Shares. The maximum number of shares of Common
Stock that may be issued or delivered pursuant to awards granted under the 2008
Plan is 2,594,936 shares. (As noted above, as of May 21, 2008, only 2,594,936
shares remain available for future award grants under the 1997 Plan, and if the
2008 Plan is approved by the stockholders no further grants will be made under
the 1997 Plan.) The maximum number of shares of Common Stock subject to awards
that may be granted to any individual during any calendar year is 500,000 shares
and the maximum number of shares of Common Stock that may be issued pursuant to
automatic option grants to Non-Employee Directors is 250,000 shares.
As is customary in incentive plans of this nature, the number and kind of shares
available under the 2008 Plan and the then outstanding awards, as well as
exercise or purchase prices, performance targets under certain performance-based
awards and share limits, are subject to adjustment in the event of certain
reorganizations, mergers, combinations, consolidations, recapitalizations,
reclassifications, stock splits, stock dividends, asset sales or other similar
events, or extraordinary dividends or distributions of property to stockholders.
Shares that are subject to or underlie awards which expire or fail to vest or
which are cancelled, terminated, forfeited, or not paid or delivered under the
2008 Plan for any reason, as well as reacquired shares, become available, except
to the extent prohibited by law, for additional awards under the 2008 Plan.

 

 



--------------------------------------------------------------------------------



 



The 2008 Plan will not limit the authority of the Board or the Compensation
Committee (or the Equity Compensation Subcommittee) to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.
Transfer Restrictions. Subject to certain exceptions contained in the 2008 Plan
(which generally include transfer to the Company, a participant’s designation of
a beneficiary, the exercise of a participant’s award by the participant’s legal
representative in the event of the participant’s disability, and transfers
pursuant to certain court orders), awards under the 2008 Plan are not
transferable by the recipient other than by will or the laws of descent and
distribution and are generally exercisable, during the recipient’s lifetime,
only by him or her. Any amounts payable or shares issuable pursuant to an award
will be paid only to the recipient or the recipient’s beneficiary or
representative. The Administrator may, however, permit the transfer of an award
if the transferor presents satisfactory evidence that the transfer is for estate
or tax planning purposes.
Stock Options. A stock option is the right to purchase shares of Common Stock at
a future date at a specified price (the “exercise price” of the option). An
option may either be an “incentive stock option” or a “nonqualified stock
option.” Incentive stock option benefits are taxed differently than nonqualified
stock option benefits, as described under “Federal Income Tax Consequences”
below. Incentive stock options are also subject to more restrictive terms and
are limited in amount by the Code and the 2008 Plan.
The exercise price of options granted under the 2008 Plan will be determined by
the Administrator, but may be no less than the fair market value of a share on
the date of grant; provided, however, that the exercise price may be no less
than 110% of fair market value for incentive stock options granted to an
employee who owns 10% or more of the outstanding Common Stock. Full payment for
shares purchased on the exercise of any option must be made at the time of such
exercise in a manner approved by the Administrator (which may include cash, a
check, a promissory note, notice and third party payment, or delivery of
previously owned Common Stock, subject to certain limitations set forth in the
2008 Plan). Options granted under the 2008 Plan may be exercised at the time or
times determined by the Administrator, but in no event may options be exercised
after ten years from the date of grant; provided, however, that incentive stock
options granted to an employee who owns 10% or more of the outstanding Common
Stock may not be exercised after five years from the date of grant.
Stock Appreciation Rights. An SAR is the right to receive a number of shares of
Common Stock or an amount of cash, or a combination of shares and cash, the
aggregate amount or value of which is determined by reference to a change in the
fair market value of the Common Stock. SARs may be granted in connection with
other awards or independently. The Administrator may also grant limited SARs
exercisable only upon or in respect of a change in control or any other
specified event; such limited SARs may relate to or operate in tandem with other
SARs, options or other awards under the 2008 Plan.
Restricted Stock Awards. A restricted stock award is an award typically for a
fixed number of shares of Common Stock subject to restrictions. The
Administrator specifies the price, if any, the participant must pay for such
shares and the restrictions (which may include, for example, continued service
only and/or performance standards) imposed on such shares.
Performance-Based Awards. Performance share awards may be granted on the basis
of such factors as the Administrator deems appropriate. Generally, these awards
will be based upon specific agreements and will specify the number of shares of
Common Stock subject to the award, the consideration, if any, to be paid for
such shares by the participant and the conditions upon which the issuance of the
shares will be based. In addition to awards under the other provisions of the
2008 Plan, the 2008 Plan provides that the Administrator may grant to eligible
officers performance-based awards designed to satisfy the requirements for
deductibility of compensation under Section 162(m) of the Code (“Section 162(m)
Performance-Based Awards”). Options with an exercise price and SARs with a base
price not less than fair market value on the date of grant will, generally
speaking, be considered Section 162(m) Performance-Based Awards. Other Section
162(m) Performance-Based Awards must be based on performance relative to
pre-established goals over performance periods not shorter than one year nor
longer than ten years. The business criteria on which performance goals may be
established include one or more of the following as applied to the consolidated
operations, or one or more subsidiaries or business segments of the Company:
(1) net cash flow (including cash and cash equivalents) from operations or net
cash flow from operations, financing and investing activities,

 

 



--------------------------------------------------------------------------------



 



(2) earnings per share of Common Stock on a fully diluted basis determined by
dividing (a) net earnings less dividends on Preferred Stock, if any, of the
Company and its subsidiaries by (b) the weighted average number of shares of
Common Stock and Common Stock equivalents outstanding, (3) consolidated net
income of the Company and its subsidiaries (less, if any, preferred dividends),
divided by the average consolidated common stockholders’ equity, or (4) change
in the market price of the Company’s Common Stock plus dividends and other
distributions paid, divided by the beginning market price of the Common Stock,
adjusted for any changes in equity structure. Section 162(m) Performance-Based
Awards (other than options and SARs) are earned and payable only if performance
meets the specific, pre-established performance goals approved by the
Administrator in advance of applicable deadlines under the Code and while the
performance relating to the goals remains substantially uncertain. Performance
goals may be adjusted to reflect certain changes, including reorganizations,
liquidations and capitalization and accounting changes, to the extent permitted
by Section 162(m). Grants of Section 162(m) Performance-Based Awards in any
calendar year to any individual participant may not be made with reference to
more than 350,000 shares. Section 162(m) Performance-Based Awards that do not
relate to shares and are payable in cash and that are granted in any calendar
year to any individual participant can not provide for payment of more than
$1,000,000. Before any of the Section 162(m) Performance-Based Awards (other
than by exercise of qualifying options or SARs) are paid to a covered officer,
the Administrator must certify that the performance goals have been satisfied.
The Administrator will have discretion to determine the performance goals and
restrictions or other limitations of the individual awards and is expected to
reserve “negative” discretion to reduce the number of shares delivered pursuant
to payments of awards below maximum award limits.
Stock Bonuses. The Administrator may grant a stock bonus to any eligible person
to reward exceptional or special services, contributions or achievements in the
manner and on such terms and conditions (including any restrictions on such
shares) as determined from time to time by the Administrator. The number of
shares so awarded is determined by the Administrator, and such an award may be
granted independently or in lieu of a cash bonus.
Acceleration of Awards; Possible Early Termination of Awards. Unless prior to a
Change in Control Event the Administrator determines that, upon its occurrence,
benefits will not be accelerated, then generally upon the Change in Control
Event each option and SAR will become immediately exercisable, restricted stock
will vest, and cash and performance-based awards will become payable. A “Change
in Control Event” under the 2008 Plan generally includes (subject to certain
exceptions) certain mergers or consolidations approved by the Company’s
stockholders, or stockholder approval of a liquidation of the Company or sale of
substantially all of the Company’s assets.
Effect of Termination of Employment. Options which have not yet become
exercisable will generally lapse upon the date a participant is no longer
employed by the Company. Options which have become exercisable must be exercised
within three months after such date if the termination of employment was for any
reason other than retirement, total disability, death or discharge for cause. In
the event a participant is discharged for cause, all options will lapse
immediately upon such termination of employment. If the termination of
employment is due to retirement, total disability or death, the options which
are exercisable on the date of such termination must generally be exercised
within twelve months of the date of such termination. In no event may an option
be exercised after its stated term. SARs generally have the same termination
provisions as the options to which they relate. In respect of each other award
granted under the 2008 Plan, a participant’s rights and benefits (if any) in the
event of a termination of employment will be determined by the Administrator,
which may make distinctions based upon the cause of termination and the nature
of the award. The Administrator may increase the portion of a participant’s
award available to the participant in connection with a participant’s
termination of employment (other than termination by the Company for cause).
Amendments. The Board may amend or terminate the 2008 Plan at any time. If any
amendment to the 2008 Plan would (1) materially increase the benefits accruing
to participants, (2) materially increase the aggregate number of shares which
may be issued under the 2008 Plan or (3) materially modify the requirements of
eligibility for participation in the 2008 Plan, then, to the extent then
required by applicable law or deemed advisable by the Board, such amendment will
be subject to stockholder approval. Outstanding awards may be amended, subject,
however, to the consent of the holder if the amendment materially and adversely
affects the holder. If the 2008 Plan is approved by the stockholders, the 2008
Plan will terminate on February 4, 2014, unless previously terminated by the
Board.

 

 



--------------------------------------------------------------------------------



 



Automatic Option Grants to Non-Employee Directors. The 2008 Plan provides that
each person who first becomes a Non-Employee Director is granted automatically a
nonqualified stock option to purchase 5,000 shares of Common Stock. In addition,
in each calendar year, there will be granted automatically (without any action
by the Administrator) immediately following the Annual Meeting of Stockholders
in each such year, a nonqualified stock option to purchase 5,000 shares of
Common Stock to each Non-Employee Director who is re-elected as a member of the
Board or who continues as a member of the Board. A Non-Employee Director may not
receive more than one nonqualified stock option under the Non-Employee Director
program in any calendar year, nor more than 75,000 shares on exercise of all
options awarded under such program. The purchase price per share of Common Stock
covered by each such option will be the fair market value of the Common Stock on
the date the option is granted. The 2008 Plan provides that Non-Employee
Director Options expire on the tenth anniversary of the award date and become
exercisable at the rate of 33 1/3% on each of the first three anniversaries of
the date of grant. Immediately prior to the occurrence of a Change in Control,
each option granted under the Non-Employee Director program will become
exercisable in full.
If a Non-Employee Director’s services as a member of the Board terminate by
reason of retirement, death or total disability, any option granted under the
Non-Employee Director program held by such Non-Employee Director will
immediately become and will remain exercisable for two years after the date of
such termination or until the expiration of the option’s term, whichever occurs
first. If a Non-Employee Director’s services as a member of the Board terminate
for any other reason, any portion of an option granted under the Non-Employee
Director program held by such Non-Employee Director which is not then
exercisable will terminate, and any portion of an option which is then
exercisable may be exercised for three months after the date of such termination
or until the expiration of the option’s term, whichever occurs first.
Securities Underlying Awards. The reported closing price of the Company’s Common
Stock on the Nasdaq Global Market on May 21, 2008 was $1.35 per share.
Federal Income Tax Consequences. With respect to nonqualified stock options,
upon exercise, the participant generally will be taxed as ordinary income (and
the Company is generally entitled to deduct) an amount equal to the difference
between the option exercise price and the fair market value of the shares at the
time of exercise. However, there will be no income tax to the participant (and
there will be no deduction to the Company) upon the grant of a nonqualified
stock option. With respect to incentive stock options, the participant will not
receive income tax (and the Company is generally not entitled to a deduction)
either upon grant of the option or at the time the option is exercised. If
incentive stock option shares are not held for specified qualifying periods,
however, the difference between the fair market value of the shares at the date
of exercise (or, if lower, the sale price) and the cost of such shares is taxed
as ordinary income (and the Company will receive a corresponding deduction) in
the year the shares are sold.
The current federal income tax consequences of other awards authorized under the
2008 Plan generally follow certain basic patterns: SARs are taxed and deductible
in substantially the same manner as nonqualified stock options; nontransferable
restricted stock subject to a substantial risk of forfeiture results in income
recognition only at the time the restrictions lapse (unless the recipient elects
to accelerate recognition as of the date of grant); and performance share awards
generally are subject to tax at the time of payment. In each of the foregoing
cases, the Company will generally have a corresponding deduction at the time the
participant recognizes income. If an award is accelerated under the 2008 Plan in
connection with a change in control (as this term is used in the Internal
Revenue Code), the Company may not be permitted to deduct the portion of the
compensation attributable to the acceleration (“parachute payments”) if it
exceeds certain threshold limits under the Internal Revenue Code (and certain
excise taxes may be triggered). Further, if the compensation attributable to
awards is not “performance based” within the meaning of Section 162(m) of the
Internal Revenue Code, the Company may not be permitted to deduct the aggregate
non performance-based compensation in excess of $1,000,000 per individual in
certain circumstances.
The above tax summary discusses general tax principles applicable to, and income
tax consequences of, the 2008 Plan under current federal law, which is subject
to change. This summary is not intended to be exhaustive and, among other
considerations, does not describe state, local, or international tax
consequences.

 

 